FILE COPY

                                                                                   FILED IN
                                                                            1ST COURTOF APPEALS
                                                                              HOUSTON, TEXAS


                                                                              JUL 31 2015
Return to:
First Court of Appeals                                                     CHRISTOPHER    PRINE
                                                                                  PHER A, PRIC
301 Fannin Street                                                         CLERK.

Houston, Texas 77002

                                       Case Number
                                     01-14-01019-CR


HungLe                                     §                   COURT OF APPEALS
                                           §                        1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record


To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                     Mf&H/r^/jJnit, TDCJ #_                              _22°1
                            T5A/ Ne&£&*J&laU&exa* 15~£8&

                                  Certificate of Service


        This is to certify that on !                    (Pate), a true and correct copy
of the above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                                 Pro se Appellant
                                   J. SIDNEY CROWLEY
                                    ATTORNEY AT LAW
                                        214 Morton St.
                                     Richmond, Tx. 77469
(281)232-8332                                                        (713) 419-6932 (cell)




                                                              July 13,2015




Hung Le, No. 01966229
Michael Unit
2664 FM 2054
Tennessee Colony, Tx. 75886

Dear Mr. Le:


After reviewing the record I have come to the conclusion that there are no arguable grounds of error
that can be advanced. I have therefore prepared an Anders ffrivolous appeal) briefwith the Court of
Appeals. I have enclosed a copy ofthat brief. You have the right to file your own appeal briefifyou
so desire. On the last several pages of the brief I have put down the information that you need to
obtain the record and so forth. I have also enclosed a form you can send to the 1st Court of Appeals
to obtain a copy of the record.
                                                    Sincerely,
              Sherry Radack                                                                      Christopher A. Prine
              Chief Justice                                                                      Clerk of the Court


              Terry Jennings                                                                     Janet Williams
                                                                                                 Chief Staff Attorney
              Evelyn Keyes
              Laura Carter Higley
              Jane Bland
              Michael Massengale
                                                      Court of Appeals                           Phone: 713-274-2700
                                                                                                 Fax:    713-755-8131
              Harvey Brown                        First District of Texas                         www.txcourts.goy/lstcoa.aspx
              RebecaHuddle
              Russell Lloyd                              301 Fannin Street
              Justices
                                                   Houston, Texas 77002-2066

                                                                July 8,2015

                     HungLe
                     TDCJ #01966229
                     Michael Unit
                     2664 FM 2054
                     Tennessee Colony, TX 75886

                     RE:    Court of Appeals Number: 01-14-01019-CR             Trial Court Case Number: 1398928

                     Style: HungLe v. The State of Texas             ,

                        jfe Your court-appointed lawyer has filed a briefstating that the record on appeal shows no
                     reversible error in your case, or error upon which an appeal may be based, and your lawyer is
                     unable to raise any arguable grounds for appeal. \             •' I             ;ntand also has
                     or will file a motion to; withdraw -fee-                     i                           ^. The
             Jty motion filed by your lawyer'is also known as an "Andi           -• • See Afjfiers v. California, 386
    , ^ J, U.S. 738, 87 S. Ct. 1396 (1967).
                 fcj-1      This letter serves as notice that you may file a Response to your lawyer's Anders Briefon
     p#SX»^. or before August 7, 2015, or may file amotion to £xtend&^                             to JUe^esponse
I        ,           wj|Mrte court. If you choose to ask for more time to file a Response, then you must file your
    U\          , motion for an extension oftime to file a Response on or before August 7, 2015.
ynu pt8 m^ l
'irvij '-.td 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

              (VU<
                lurn-ftf'
                      NOTICE TO COURT-APPOINTED COUNSEL

        Upon receipt of a request for a copy of the appellate record, this court directs that
Appellant's court-appointed counsel shall (1) make arrangements, within five days from the date
of receiving Appellant's request, to forward a copy of the appellate record to Appellant and (2)
confirm that Appellant has received the record and notify this court in writing that counsel has
confirmed that appellant has received a copy of the record. Court-appointed counsel may
discharge the responsibility for preparing and delivering the record to the Appellant by making
arrangements with the district or county clerk, however it is still counsel's responsibility to
confirm delivery and to provide confirmatory notice to this court. See Escobar v. State, 134
S.W.3d 338, 339-40 (Tex. App.—Amarillo 2003) (order); Pitchford v. State, No. 07-05-0254-
CR, 2006 WL 1587153 (Tex. App.—Amarillo June 9, 2006) (order) (not designated for
publication).

       The State's Response, or waiver, is due 30 days after Appellant files a Response, or the
due date for the Appellant's Response haspassed.
                                                   Sincerely,




                                                   Christopher A. Prine, Clerk of the Court


cc:   Alan Curry (DELIVERED VIA E-MAIL)
      J Sidney Crowley (DELIVERED VIA E-MAIL)
      Harris County District Clerk's Office - Criminal (DELIVERED VIA E-MAIL)